Case 3:20-cr-00254-CRB Document 176-1
                                151-1 Filed 07/06/21
                                            06/17/21 Page 1 of 17




          Exhibit C
             Case 3:20-cr-00254-CRB Document 176-1
                                             151-1 Filed 07/06/21
                                                         06/17/21 Page 2 of 17



 1                                IN THE UNITED STATES DISTRICT COURT
 2                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
 3

 4
     United States of America,           )
                                         )            Case No: 3:20-MJ-70470
 5
                 Plaintiff,              )
                                         )
 6
     v.                                  )
                                         )
 7
                                         )
                                         )
 8
     CARMALITA BARELA,                   )
                                         )
 9
                 Defendant,              )
                                         )
10
     ______________________________________/

11

12

13

14
                                   INTERVIEW OF CARMALITA BARELA

15

16

17

18

19

20

21

22

23

24

25



     CTI Transcription Services                                                  Page 1
             Case 3:20-cr-00254-CRB Document 176-1
                                             151-1 Filed 07/06/21
                                                         06/17/21 Page 3 of 17



 1   Q:      SA LYNN REED
 2   GH:     SA GLENN SOLOMON HILL
 3
     A:      CARMALITA BARELA
 4

 5
     GH:     The date is April 23, 2020. The time is 9:54 AM. The following is an interview with
 6
     Carmalita Barela. Special Agent Glenn Solomon Hill and Special Agent Lynn Reed.
 7
     Q:      Hi Carmalita. I’m sorry if I interrupted him. Okay so we’d like to talk to you about why
 8
     you’re here. And first things first, I think you’re a little familiar with we need to go ahead and
 9
     read you your rights.
10
     A:      I didn’t do nothing though.
11
     GH:     Okay. And listen, sorry we’re talking like this. I know this is not the most normal
12
     situation with us talking with masks on and everything. But, once again, we’re with the FBI. My
13
     name is Glenn Solomon Hill.
14
     A:      I didn’t kill nobody.
15
     GH:     Oh, we didn’t say you killed anybody. But hold on, before we talk to you, we have to
16
     read you your rights okay?
17
     A:      All right
18
     GH:     All right. And if you want to talk to us after that then you are free to do that.
19
     Q:      All right Carmalita, just, I’m going to read this out loud to you. Before we ask you any
20
     questions you must understand your rights. You have the right to remain silent. Anything you
21
     say can be used against you in court. You have the right to talk to an attorney for advice before
22
     we ask you any questions. You have the right to have a lawyer with you during questioning. If
23
     you cannot afford a lawyer one will be appointed to you before any questioning if you wish. If
24
     you decide to answer questions now without a lawyer present, you have the right to stop
25



     CTI Transcription Services                                                                     Page 2
             Case 3:20-cr-00254-CRB Document 176-1
                                             151-1 Filed 07/06/21
                                                         06/17/21 Page 4 of 17



 1   answering at any time. So, this is the consent form Carmalita, down here. Could you read this
 2   please?
 3   A:        I don’t know how to read.
 4   Q:        Okay. This says, I have read the statement of my rights and I understand what my rights
 5   are. At this time, I am willing to answer these questions without a lawyer present. If you’d like to
 6   talk to us, this is where you would sign.
 7   GH:       Carmalita, do you wanna talk to us or not?
 8   A:        Yeah, I’m listening.
 9   GH:       Okay.
10   Q:        You gotta sign here.
11   GH:       Do you understand your rights?
12   Q:        You understand your rights?
13   A:        Yeah, I understand my rights. I didn’t do nothing though.
14   GH:       Okay.
15   A:        Could you just get to the point why I’m here.
16   GH:       We will. We’re trying to-
17   A:        Y’all taking too long.
18   GH:       Okay
19   A:        Cuz I really wanna know and I’m not – I’m not for it, cuz I’m not the bitch that did it.
20   GH:       Carmalita this is-
21   A:        This is not a game. This is my freedom.
22   GH:       No, I get it.
23   A:        Cuz I don’t fucking do that. I’ve been caught multiple times-
24   GH:       You can sign that later.
25   A:        For stealing at Express and I didn’t do it. (inaudible) bitch.


     CTI Transcription Services                                                                      Page 3
             Case 3:20-cr-00254-CRB Document 176-1
                                             151-1 Filed 07/06/21
                                                         06/17/21 Page 5 of 17



 1   Q:      Why do you think we’re here about Express?
 2   A:      What y’all here for? That’s the only store I think y’all could be here for. For robbery. Cuz
 3   I don’t – I don’t know no other way. Y’all put a warrant out just all of a sudden. It’s obvious. I’m
 4   not dumb. I wasn’t born yesterday.
 5   Q:      So, I’m actually not here about Express.
 6   A:      Okay what you here for?
 7   Q:      I’m here because there’s – something happened at Walgreens. And about two weeks ago.
 8   And I was talking to some of the employees and they – they were really scared. Somebody had
 9   come in and said that they had COVID, started coughing and they were stealing stuff off the
10   shelves.
11   A:      Oh, I ain’t got COVID. Oh my God. I don’t know about that. I don’t got [yawning]
12   (inaudible) COVID. Why, they going, they did?
13   Q:      I don’t know. Glad to hear you don’t have COVID. We all need to be healthy around
14   here. But so, these people they were scared.
15   A:      They was scared
16   Q:      Yeah.
17   A:      They was shaking for they life.
18   Q:      Wouldn’t you be? If somebody came up here and told you they had this –
19   A:      But you, hey hey. But you gotta do what you gotta do. If you ain’t got no – you get what
20   I’m saying?
21   Q:      What do you mean?
22   A:      You have to go – basically, I’m going to take what I want. I’m being real with you. And I
23   will. I have no job. I cannot read and write. Why do you think I have charges after charges after
24   charges? I have to survive by any means. I’m not gonna starve. Whatever, you tell somebody
25



     CTI Transcription Services                                                                    Page 4
             Case 3:20-cr-00254-CRB Document 176-1
                                             151-1 Filed 07/06/21
                                                         06/17/21 Page 6 of 17



 1   you got COVID. I tell them dumbasses I had COVID. They stupid. That’s on you if you believe
 2   me.
 3   Q:      Why did you tell them that?
 4   A:      I didn’t.
 5   Q:      I thought you just said you did?
 6   A:      Oh yeah, I did.
 7   Q:      So-
 8   A:      Why?
 9   Q:      Uh-huh.
10   A:      Because so I can get what I wanted.
11   GH:     And what did you get?
12   A:      I didn’t get shit cuz they ran us out. Ran me out. I don’t know if the other person got
13   away. I didn’t get nothing. It was a waste of time. [Yawning] (inaudible)
14   Q:      Hey you know what’s going on in the news. All right
15   A:      (inaudible)
16   Q:      It’s like scary stuff. These people are probably scared.
17   A:      I need (inaudible) running. So y’all put a warrant out just specifically to get me here to
18   ask me, do I got COVID?
19   Q:      Not just that. We wanted to know about the whole situation. I’m happy to hear that
20   you’re healthy.
21   A:      Okay what about the whole situation? Why does the FBI have anything to do with that?
22   Q:      Because it scared them. It was a robbery, they got scared.
23   A:      A robbery?
24   Q:      Yeah.
25



     CTI Transcription Services                                                                     Page 5
             Case 3:20-cr-00254-CRB Document 176-1
                                             151-1 Filed 07/06/21
                                                         06/17/21 Page 7 of 17



 1   A:      Wasn’t no robbery. They let everybody go in there. And they even let old people take
 2   what they want. How is it a robbery when they letting you do it.
 3   Q:      What do you mean they’re letting you do it?
 4   A:      They let you do it. They don’t –
 5   Q:      Like try to stop you?
 6   A:      Yeah.
 7   Q:      Hum.
 8   A:      Who does that?
 9   Q:      Did you say that there was two of you? You said the other person.
10   A:      I don’t know who the other person was. I go with a lot of people.
11   Q:      Okay. Well, so do you remember what the other person looked like?
12   A:      She black.
13   Q:      Okay. Had you ever met her before?
14   A:      Yeah.
15   Q:      Yeah? All right.
16   GH:     Do you remember her name?
17   A:      Uh-uh. I don’t –
18   Q:      Where do you normally hang out with her at?
19   A:      Everywhere.
20   Q:      Okay so this isn’t the first time you’ve met that person? Carmalita? Going to sleep isn’t
21   going to make it away.
22   GH:     Carmalita, we’re going to be completely honest with you today. Like, this is a fed charge,
23   so we are going to take you eventually to a federal facility.
24   A:      Oh no
25



     CTI Transcription Services                                                                   Page 6
Case 3:20-cr-00254-CRB Document 176-1 Filed 07/06/21 Page 8 of 17
             Case 3:20-cr-00254-CRB Document 176-1
                                             151-1 Filed 07/06/21
                                                         06/17/21 Page 9 of 17



 1   GH:     Where are you living now?
 2   A:      I don’t have nowhere to stay really.
 3   Q:      Where does your son stay?
 4   GH:     So where is your son at yeah.
 5   A:      He stay with, we’re homeless.
 6   Q:      You said what?
 7   A:      We’re homeless. So, I’m not going home today? Can I go home? I didn’t do nothing.
 8   Q:      Who is your son staying with?
 9   A:      It don’t matter.
10   Q:      I mean I know it matters to you.
11   A:      I don’t want – you already just said I wasn’t going home, right?
12   GH:     Yeah, but if your son is – we want to make sure he can get some place safe.
13   A:      No, fuck y’all. Get up outta here. Y’all ain’t letting me go home.
14   Q:      Well, he said, it’s already in the system. We can’t let you go home at this point. We have
15   to – we have to finish this through and we’ll, you know, say at least you talked to us. There’s
16   some kind of good will there.
17   A:      He just said I’m going home, the deputy.
18   Q:      That was something different.
19   GH:     You have state charges.
20   Q:      That was state.
21   A:      I didn’t do nothing. Why y’all taking me to the feds. I didn’t do nothing. I don’t wanna be
22   locked up more. I didn’t do nothing.
23   Q:      What made you go in there and say you had COVID?
24   A:      [Crying] I didn’t even go in there really to say that.
25



     CTI Transcription Services                                                                   Page 8
Case 3:20-cr-00254-CRB Document 176-1 Filed 07/06/21 Page 10 of 17
            Case 3:20-cr-00254-CRB Document 176-1
                                            151-1 Filed 07/06/21
                                                        06/17/21 Page 11 of 17



 1   A:      Means it’s my life, it is my choice you cannot charge me with nothing cuz they don’t got
 2   COVID.
 3   Q:      That is not a matter of you having it, it’s a matter you saying that you had it.
 4   A:      [Yelling] Okay and?
 5   Q:      That’s scary business.
 6   A:      [Yelling] It’s scary
 7   Q:      Yeah, they were scared. And that right there – that’s enough. That’s enough for me to be
 8   sitting right here in front of you.
 9   A:      Okay they were scared but do they have it?
10   Q:      It doesn’t matter.
11   GH:     It doesn’t matter. You threatened them with-
12   A:      [Yelling] I didn’t threaten them.
13   GH:     Just by saying, then tell us what happened Carmalita.
14   A:      I ain’t telling y’all shit. Y’all not letting me go home to my son. I don’t know nothing. I
15   want to go home to my son. I didn’t say I had anything. You can test me. You can run tests. You
16   can do whatever you want.
17   Q:      It’s not about you having Covid or not.
18   A:      Okay what is it really about then?
19   Q:      It’s about that you said that you did. So, you know, we see that you did go in there.
20   A:      Let me see-
21   Q:      Uh-huh. This is you. That’s you leaving.
22   A:      Okay.
23   Q:      So, tell us about the people with you? I mean clearly this wasn’t something that just came
24   across your mind.
25   A:      Oh no. Oh no. So, what –


     CTI Transcription Services                                                                    Page 10
            Case 3:20-cr-00254-CRB Document 176-1
                                            151-1 Filed 07/06/21
                                                        06/17/21 Page 12 of 17



 1   GH:     Carmalita, you’ve already been – you already said that you were there.
 2   A:      I know I was there, and I know I stole stuff. But y’all charging me with this stuff I stoled
 3   or something?
 4   Q:      We’re charging with you for robbing like with the stuff. This is a big charge. This is
 5   something that we – you can’t make this go away right now.
 6   A:      Robbing.
 7   Q:      Uh-huh. Because you said that you had COVID to scare these people.
 8   A:      I already had stuff in my purse though. That’s not even Walgreens. I only took one
 9   fucking bottle of lotion.
10   Q:      Okay.
11   GH:     I think you’re missing the point Carmalita. It doesn’t really matter if you had Covid or
12   not. If you said that you had Covid, it’s almost as if you used a gun. You threatened them with
13   something that could hurt them bodily. And that is what the federal government right now is
14   taking extremely seriously. Do you understand?
15   A:      Yes. I get it-
16   GH:     You could go in a place and not have a gun but as long as you – if you say you have a
17   gun and they comply, it’s still a robbery under the Federal Government’s rules. So-
18   A:      But how is it a robbery when you didn’t get nothing.
19   GH:     You said you only got a lotion. That’s what you just said. You took something.
20   A:      I know but that’s –
21   GH:     Did you pay for it? If you didn’t pay for it and you made threaten – the comment of
22   COVID, that’s what we’re talking about. And that is a federal crime. Now, you have been
23   extremely cooperative. I know we -- you got a little emotional there which I can completely
24   understand. You’re in jail and we’re sitting here talking to you. You expressed that your family
25   situation, I get that. And all of that will be documented and we’ll make sure that it gets to the


     CTI Transcription Services                                                                    Page 11
              Case 3:20-cr-00254-CRB Document 176-1
                                              151-1 Filed 07/06/21
                                                          06/17/21 Page 13 of 17



 1   appropriate people in the courts and that’s your – you’ll have the time to talk to an attorney or
 2   whoever to discuss that. But, you know, this is happening today.
 3   Q:       Carmalita, I’m going to tell you what’s gonna happen next, okay. We’re gonna, we’re
 4   gonna go for a drive. We’re gonna go up to Santa Rita okay.
 5   GH:      Up to Dublin.
 6   Q:       To Dublin. So, it’s going to be a little bit of a drive. Because like I told you you’re not
 7   staying here. These are not the –
 8   A:       So, when am I going home?
 9   Q:       It’s not in my control. I don’t know that.
10   GH:      We’re just the officers. Just like the officers who took you into custody yesterday from
11   SF, they don’t – they don’t make that decision. We don’t either. It’s a judge that makes that
12   decision, but you will see a judge today.
13   A:       Is he or she going to make that decision?
14   GH:      That is up to the judge, yes. That is not up to us.
15   A:       If I tell her I didn’t do it and I apologize she might let me go home?
16   GH:      We can’t tell you that.
17   Q:       Don’t know.
18   GH:      We don’t know.
19   Q:       I mean I can tell the attorney that you cooperated with us. You helped us out. You talked
20   to us.
21   A:       I didn’t do nothing.
22   Q:       Then who did?
23   A:       I don’t know who them people is. I don’t know, just people off the streets.
24   Q;       Okay. How many people?
25   A:       Was like two, three, or four of us. One name (Glennis Harvel).


     CTI Transcription Services                                                                      Page 12
            Case 3:20-cr-00254-CRB Document 176-1
                                            151-1 Filed 07/06/21
                                                        06/17/21 Page 14 of 17



 1   Q:      Uh-huh.
 2   GH:     What did you say? Glenn?
 3   A:      She got it-
 4   Q:      Glennis Harvel? Okay what does she look like?
 5   A:      Tall, skinny.
 6   Q:      Tall, skinny. What was she wearing?
 7   A:      I don’t know. I just wanna go home.
 8   Q:      I understand that. Trust me, I understand you wanna go home.
 9   A:      Are y’all gonna help me go home?
10   Q:      This is the best way that I know how to – to get (Inaudible) does – do you remember
11   what she was wearing? Carmalita, did you sleep last night? I know they picked you up at
12   midnight. Were you able to get any sleep?
13   A:      No.
14   Q:      Okay. Let’s see, it’s passed nine, did they give you breakfast yet here? Carmalita?
15   A:      Huh?
16   Q:      Did they give you breakfast yet?
17   GH:     Carmalita, if you’re not going to talk to us, we’re gonna just –
18   Q:      Get going out to Dublin.
19   GH:     We’re gonna have to conclude this and we’ll – we’ll just talk to you when we grab you to
20   take you down to Dublin.
21   Q:      So Carmalita, I have the rest of that picture. Right. That person.
22   A:      Oh, that’s Rosetta.
23   Q:      Uh-huh.
24   A:      Why don’t you go get that bitch too.
25



     CTI Transcription Services                                                                    Page 13
             Case 3:20-cr-00254-CRB Document 176-1
                                             151-1 Filed 07/06/21
                                                         06/17/21 Page 15 of 17



 1   Q:      Do you know Rosetta’s last name?
 2   A:      No, go get her too. Don’t just spring me.
 3   GH:     You know where Rosetta stay?
 4   A:      She be in the TL, go find her. Just like y’all found me, go find her. I didn’t do nothing.
 5   She had all the merchandise.
 6   Q:      So, do you remember what happened?
 7   A:      No. She said to say you got the Corona and they gonna let you steal. I said I don’t got
 8   shit.
 9   Q:      So, do you remember going into Walgreens? Carmalita? Carmalita?
10   A:      What?
11   Q:      Do you remember going into the Walgreens?
12   A:      Uh-uh.
13   Q:      What’s in your bag here? All right Carmalita, if you’re not going to talk to us, we’re
14   going to go ahead and talk to intake officers and we’ll get all settled for you to go out to Dublin
15   with us.
16   GH:     The following concludes the interview with Carmalita Barela. The time is 10:13.
17   END OF INTERVIEW
18

19

20

21

22

23

24

25



     CTI Transcription Services                                                                    Page 14
             Case 3:20-cr-00254-CRB Document 176-1
                                             151-1 Filed 07/06/21
                                                         06/17/21 Page 16 of 17



 1                   CERTIFICATE OF TRANSCRIPTION OF TAPE RECORDINGS
 2                                                  --o0o--
 3                   I, the undersigned, hereby certify as follows:
 4                   That the foregoing transcript, page 1 through and including 15, to the best of my
 5   knowledge and belief is a full, complete and true transcription of certain tape recordings
 6   as described below to the best of my ability to hear, understand, identify speakers and transcribe
 7   said recordings, with the exception of any portion indicated as (inaudible), and words contained
 8   in parentheses, which indicate the best guess. (Any errors, changes or omissions should be
 9   brought to my attention for correction.)
10                   That said tape recordings were furnished to CTI Transcription Services at 79
11   Pizarro Avenue, Novato, California 94949, by Amy Craig of Ramsey & Ehrlich LLP, and
12   requested to be transcribed.
13                   IN WITNESS WHEREOF, I have hereunto set my hand this 13th day of May
14   2020.
15

16                                                            /s/ Kathy Kay
17                                                            KATHY KAY
18                                                            By Electronic Mail
19

20

21

22

23

24

25



     CTI Transcription Services                                                                   Page 15
            Case 3:20-cr-00254-CRB Document 176-1
                                            151-1 Filed 07/06/21
                                                        06/17/21 Page 17 of 17



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



     CTI Transcription Services                                              Page 16
